DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Improper Markush Rejection
Claim 2 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of door opening means, drawer-opening means, power switch means, light switch means, keypad or touchscreen means, hold- or hand-rail means, and push bar means is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: they include at least three different uses: opening/closing (door opening means, drawer-opening means, push bar means), switching or selectable electrical connection (power switch means, light switch means, keypad or touchscreen means), and support (hold- or hand-rail means).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Objections - Warning
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, claim 7, which depends from claim 1, merely recites a limitation already present in the parent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific devices including a UV-transparent surface with UV light source, does not reasonably provide enablement for all devices that ‘incorporate, utilize, use, or apply a method of disinfecting a surface of an object, whereby … UV light is continuously or periodically applied to the surface’.  The claim encompasses any device capable of applying UV light to a surface, and is essentially a single means claim (see MPEP 2164.08(a)).  It is noted that there are several structural limitations related to the object being disinfected, but material or article worked upon does not limit apparatus claims, see MPEP 2115.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the group consisting of acrylic, Plexiglas, glass, fiberglass, and PET or other thermoplastic, quartz glass, fused silica, or COC, does not reasonably provide enablement for ‘other advanced polymer’.  Such a polymer could theoretically encompass even polymers not yet discovered, and therefore obviously not enabled by the original specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 9-13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 14-16, and 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0290792 (Lidman).
Regarding claim 1, Lidman discloses a device comprising a UV-transparent or translucent article comprising a surface configured for human contact (‘The surface is formed of a material transparent to ultraviolet light.’ Abstract), and an optically connected UV light source (‘An ultraviolet light source is positioned within the material.’ P 6).
Regarding claim 2, Lidman discloses the device of claim 1, the article selected from the group consisting of door opening means, drawer-opening means, power switch means, light switch means, keypad or touchscreen means, hold- or hand-rail means, and push bar means (fig. 1-3 and 6-9).
Regarding claim 3, Lidman discloses the device of claim 1, wherein the door opening means comprises a push handle, a pull handle, a push plate, a rotating or fixed door lever, or a rotating or fixed knob (fig. 1-3 and 6-9).
Regarding claim 7, Lidman discloses the device of claim 1, wherein the article is transparent or translucent to UV light (‘The surface is formed of a material transparent to ultraviolet light.’ Abstract).
Regarding claim 8, Lidman discloses the device of claim 7, wherein the article comprises a UV-transparent or translucent material selected from the group consisting of acrylic, Plexiglas, glass, fiberglass, and PET or other thermoplastic, quartz glass, fused silica, COC or other advanced polymer (‘Such material may include glass or plastic.’ P 16).
Regarding claim 14, Lidman discloses the device of claim 1, wherein the UV light source comprises an incandescent bulb, a fluorescent bulb, a halogen bulb, a xenon bulb, mercury-vapor lamp, a light-emitting diode (LED), or a laser or other coherent light source (‘The LEDs 21, 22, 23 are selected to emit ultraviolet light in a spectrum capable of killing germs.’ P 17).
Regarding claim 15, Lidman discloses the device of claim 1, wherein the light source is connected to a power source (‘The electrical wiring 24 is attached to a source of electrical power (not shown) within the door.’ P 17).
Regarding claim 16, Lidman discloses the device of claim 15, wherein the power source comprises a battery (‘Alternatively, a battery 35 may provide the necessary power source.’ P 40).
Regarding claim 20, Lidman discloses the device of claim 1, wherein the UV light source emits timed pulses of UV light (‘The timer 32 causes the LEDs 21, 22, 23 to be illuminated for sufficient time to properly sanitize the surface of the handle 1.’ P 20).
Regarding claim 21, Lidman discloses the device of claim 1, wherein the UV light source is motion-activated, use-activated, touch-activated, or activated by a learning or other determinant algorithm (‘The sensor 31 may determine an action relating to the need to illuminate the handle 1, such as opening or closing of the door, motion through the doorway or near the door, etc.’ P 20).
Regarding claim 22, Lidman discloses a device that incorporates, utilizes, uses, or applies a method of disinfecting a surface of an object, whereby at least a part of the object including the surface is manufactured from UV light transmissive (translucent or transparent) material, and the UV light source(s) is/(are) incorporated behind, within, beneath, or inside the object, and UV light is continuously or periodically applied to the surface from behind, within, beneath, or inside to disinfect the surface (‘A system and method for sanitizing a surface is disclosed. The surface is formed of a material transparent to ultraviolet light. Ultraviolet light is generated within the material opposite to the surface. The ultraviolet light passes through the material to illuminate and sanitize the surface.’ abstract).
Regarding claim 23, Lidman discloses the device of claim 1, further comprising a UV light switch configured to activate the UV light, wherein operation of the door opening means also activates the UV light (‘If the sensor 31 determines when the handle is operated, the timer 32 may delay illumination of the LEDs 21, 22, 23 for an expected amount of time for operation of the handle so that the they are illuminated after it is released. Alternatively, the timer 32 may immediately illuminate the LEDs if the sensor 31 determines release of the handle 1. The timer 32 causes the LEDs 21, 22, 23 to be illuminated for sufficient time to properly sanitize the surface of the handle 1.’ P 20).
Claim(s) 1-4, 7, 9-12, 14-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0031883 (Baarman).
Regarding claim 1, Baarman discloses a device comprising a UV-transparent or translucent article comprising a surface configured for human contact, and an optically connected UV light source (‘The UV light sources 122, 124, as discussed herein, may be optically coupled to a transmissive element (not shown in FIG. 1) to facilitate delivery of UV light energy to a treatment zone.’ P 35).
Regarding claim 2, Baarman discloses the device of claim 1, the article selected from the group consisting of door opening means, drawer-opening means, power switch means, light switch means, keypad or touchscreen means, hold- or hand-rail means, and push bar means (fig. 3-5B & 7A-8).
Regarding claim 3, Baarman discloses the device of claim 2, wherein the door opening means comprises a push handle, a pull handle, a push plate, a rotating or fixed door lever, or a rotating or fixed knob (fig. 7A-8).
Regarding claim 4, Baarman discloses the device of claim 2, wherein the drawer opening means comprises a surface-mounted pull handle, a surface-mounted knob, a recessed pull handle, or a spring-actuated push plate (‘For example, for a crisper we may use a small handle or drawer pull that is in contact with the UV light and cleans the external handle while cleaning the internal surfaces.’ P 23, also ‘To provide a more specific example, the disinfection zone may be associated with a refrigerator drawer or appliance handle.’ P 39).
Regarding claim 7, Baarman discloses the device of claim 1, wherein the article is transparent or translucent to UV light (‘The device can include a UV transmissive material that provides disinfection of hard to reach surfaces or areas safely.’ abstract).
Regarding claim 9, Baarman discloses the device of claim 1, wherein the UV light source emits a spectrum of light comprising wavelengths from about 100 to about 400 nm (fig. 2, elements 224, 222).
Regarding claim 10, Baarman discloses the device of claim 9, wherein the UV light source emits a spectrum of light comprising light wavelengths in the UV-C band (fig. 2, element 224).
Regarding claim 11, Baarman discloses the device of claim 10, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 250 to about 270nm (‘Example constructions of the UV light sources 222, 224 include cold cathode light, a low-pressure Mercury light, or a UV-C LED,’ P 51, where it is known in the art that low-pressure mercury lamps produce light at 254nm).
Regarding claim 12, Baarman discloses the device of claim 11, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 254 to about 265nm (‘Example constructions of the UV light sources 222, 224 include cold cathode light, a low-pressure Mercury light, or a UV-C LED,’ P 51, where it is known in the art that low-pressure mercury lamps produce light at 254nm).
Regarding claim 14, Baarman discloses the device of claim 1, wherein the UV light source comprises an incandescent bulb, a fluorescent bulb, a halogen bulb, a xenon bulb, mercury-vapor lamp, a light-emitting diode (LED), or a laser or other coherent light source (‘Example constructions of the UV light sources 222, 224 include cold cathode light, a low-pressure Mercury light, or a UV-C LED,’ P 51).
Regarding claim 15, Baarman discloses the device of claim 1, wherein the light source is connected to a power source (fig. 2, elements 225, 240, 226).
Regarding claim 16, Baarman discloses the device of claim 15, wherein the power source comprises a battery (‘The power management system can also draw power from the optional rechargeable battery to provide power to the various circuitry on the receiver 113.’ P 50).
Regarding claim 17, Baarman discloses the device of claim 15, wherein the power source comprises an inductive power source, a kinetic power generator, an inductive power source, or a solar or photovoltaic power source (‘In the current embodiment, the wireless power receiver 220 received inductive power from a coil 226.’ P 49).
Regarding claim 18, Baarman discloses the device of claim 1, further comprising a visible power indicator light (‘For instance, the visual feedback may be a red light provided to the same transmissive element as the UV light from the UV light source 124 such that the color of the transmissive element as seen by the human is sufficiently distinctive to indicate decontamination is underway.’ P 39).
Regarding claim 20, Baarman discloses the device of claim 1, wherein the UV light source emits timed pulses of UV light (‘For example, UV treatment dosing can be very minimal when new food product enters the appliance and at specific timed intervals thereafter.’ P 10).
Regarding claim 21, Baarman discloses the device of claim 1, wherein the UV light source is motion-activated, use-activated, touch-activated, or activated by a learning or other determinant algorithm (‘In addition, the scheduling may be adapted based on use or other sensor information collected by the system, for example, based on temperature, capacitive touch sensor information, accelerometer information, or information collected from the USB input interface.’ P 62).
Regarding claim 22, Baarman discloses a device that incorporates, utilizes, uses, or applies a method of disinfecting a surface of an object, whereby at least a part of the object including the surface is manufactured from UV light transmissive (translucent or transparent) material (‘a UV transmissive film lining the internal surface of the drawer 501’ P 61), and the UV light source(s) is/(are) incorporated behind, within, beneath, or inside the object (‘In the current embodiment, the treatment device is snapped on to the top edge of the back of the drawer and provides substantial reach and coverage of UV energy throughout the drawer.’ P 61), and UV light is continuously or periodically applied to the surface from behind, within, beneath, or inside to disinfect the surface (‘A treatment device 504 can be mounted to the drawer 501 for disinfecting the internal surfaces of the drawer as well as its content. P 61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0290792 (Lidman).
Regarding claim 4, Lidman discloses the device of claim 2, wherein the opening means comprises a surface-mounted pull handle, a surface-mounted knob, a recessed pull handle, or a spring-actuated push plate (fig. 1-3 and 6-9).  Lidman does not disclose that said opening means open a drawer.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed that the handle, knob, or push plate could be used as drawer opening means.
Regarding claim 19, Lidman discloses the claimed invention except for the UV source operating continuously.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed that the source could be operated continuously for consistent sterilization.
Claim(s) 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0031883 (Baarman).
Regarding claim 5, Baarman discloses the device of claim 2, wherein the means comprises a toggle switch, rocker switch, push button, or touch switch (fig. 3-4).  Baarman does not disclose that said means is a power switch.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed that the touch screen could be used as a power switch.
Regarding claim 6, Baarman discloses the device of claim 2, wherein the means comprises a toggle switch, rocker switch, push button, or touch switch (fig. 3-4).  Baarman does not disclose that said means is a light switch.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed that the touch screen could be used as a light switch.
Regarding claim 19, Baarman discloses the claimed invention except for the UV source operating continuously.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed that the source could be operated continuously for consistent sterilization.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidman as applied to claim 1 above, and further in view of US 2022/0047734 (Michalakos et al.).
Regarding claim 9, Lidman et al. disclose the claimed invention except it is silent as to whether the UV light source emits a spectrum of light comprising wavelengths from about 100 to about 400 m.  However, Michalakos et al. discloses a UV sterilizer that emits UV in this wavelength range (‘For example, 200-220 nm may be useable in the presence of humans because a study has shown that radiation in this range is less harmful and wavelengths of 250-270 nm may be used in the absence of humans for greater germicidal efficiency.’ P 35).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to select the wavelengths of Michalakos et al. for the unspecified wavelengths of Lidman et al. because they are known to be germicidal, as desired by Lidman et al. (‘The LEDs 21, 22, 23 are selected to emit ultraviolet light in a spectrum capable of killing germs.’ P 17).
Regarding claim 10, Lidman in view of Michalakos et al. discloses the device of claim 9, wherein the UV light source emits a spectrum of light comprising light wavelengths in the UV-C band (‘For example, 200-220 nm may be useable in the presence of humans because a study has shown that radiation in this range is less harmful and wavelengths of 250-270 nm may be used in the absence of humans for greater germicidal efficiency.’ P 35).
Regarding claim 11, Lidman in view of Michalakos et al. discloses the device of claim 10, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 250 to about 270nm (‘For example, 200-220 nm may be useable in the presence of humans because a study has shown that radiation in this range is less harmful and wavelengths of 250-270 nm may be used in the absence of humans for greater germicidal efficiency.’ P 35).
Regarding claim 12, Lidman in view of Michalakos et al. discloses the device of claim 11, wherein the UV light source emits UV light comprising light with a wavelength of about 254nm or about 265nm (‘The arms may be equipped with UVC sources in Germicidal (e.g. 254 nm) and Far UVC (200-220 nm) range.’ P 20).
Regarding claim 13, Lidman in view of Michalakos et al. discloses the device of claim 10, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 200 to about 230 nm (‘For example, 200-220 nm may be useable in the presence of humans because a study has shown that radiation in this range is less harmful and wavelengths of 250-270 nm may be used in the absence of humans for greater germicidal efficiency.’ P 35).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman as applied to claim 10, and further in view of US 2022/0047734 (Michalakos et al.).
Regarding claim 13, Baarman discloses the claimed invention except for light wavelengths from about 200 to about 230 nm.  However, Michalakos et al. discloses a UV sterilizer that emits UV in this wavelength range (‘In some embodiments, the aircraft disinfecting system is configured to apply ultraviolet (UV) radiation to surfaces of the interior of the aircraft. More than one wavelength of UV may be used. For example, 200-220 nm may be useable’ P 18).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Baarman to uses the wavelengths of Michalakos et al. because such wavelengths are safe to use around humans, as disclosed by Michalokos et al. (‘For example, 200-220 nm may be useable in the presence of humans because a study has shown that radiation in this range is less harmful’ P 35) and therefore could be used even if a human is still touching the handle or the drawer were opened.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881